DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-19, filed on 7/5/2019, are pending. 


Priority
4.	Applicant’s claim for the benefit of prior-filed application 12/899,756, now US Patent 10,380,147, filed 10/7/2010, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
5.	An initialed and dated copy of Applicant's IDS form 1449, filed 7/5/2019, is attached to the instant Office action.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

7.	Claim 1, 18, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,380,147.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
US Patent 10,380,147
Instant Application
Claim 1,
A computer implemented method for quantifying and aggregating the relevance of documents, the documents being represented by document data objects, the method comprising: 
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; 

finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the 
wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes.
Claim 1,
A computer implemented method for quantifying and aggregating the relevance of documents, the documents being represented by document data objects, the method comprising: 
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
and densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the 





















wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes.

Claim 16,
A computer implemented method for quantifying and aggregating the relevance of documents, the documents being represented by document data objects, the method comprising: 
assigning documents to one or more document families, each document family comprising one or more documents; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, wherein the validity is calculated from one or more first properties of each document belonging to said document family, 
wherein Σ indicates the sum over all documents of a document family and for all countries c considered: wherein GNI.sub.c is a parameter being indicative of the significance of country c; and wherein GNI.sub.REF is a reference parameter being indicative of the significance of a reference country REF; 
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, wherein each document family link connects a source document family with said document family, said document family acting as destination document family, wherein the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, 
wherein the documents are patent documents or patent applications, 
wherein the calculation of the relevance score for each document family further comprises the step of: 
calculating the DFLS value of a first document family whose status depends on a date lying within a time period zx, the time period zx being younger than a threshold time value, by: 
calculating an average DFLS value of all DFLS values having been calculated for one or more second document families of the same portfolio, wherein the status of said one or more second document families of the same portfolio depends on a date lying within a time period zy, the time period zy being older than said threshold value, wherein the date is selected from the group comprising: the publication date of the earliest published document belonging to the document family, the priority date of 
wherein the one or more portfolios of the one or more document families has a data structure that provides an ability to execute a multidimensional drill down analysis. 
Claim 18,
A computer implemented method for quantifying and aggregating the relevance of documents, the documents being represented by document data objects, the method comprising: 
assigning documents to one or more document families, each document family comprising one or more documents;
 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, wherein the validity is calculated from one or more first properties of each document belonging to said document family; 





















calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, wherein each document family link connects a source document family with said document family, said document family acting as destination document family, wherein the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, 
wherein the documents are patent documents or patent applications, 
wherein the calculation of the relevance score for each document family further comprises the step of: 
calculating the DFLS value of a first document family whose status depends on a date lying within a time period zx, the time period zx being younger than a threshold time value, by: 
calculating an average DFLS value of all DFLS values having been calculated for one or more second document families of the same portfolio, wherein the status of said one or more second document families of the same portfolio depends on a date lying within a time period zy, the time period zy being older than said threshold value, wherein the date is selected from the group comprising: the publication date of the earliest published document belonging to the document family, the priority date of 
and wherein the one or more portfolios of the one or more document families has a data structure that provides an ability to execute a multidimensional drill down analysis. 


Claim 1,
A computer implemented method for quantifying and aggregating the relevance of documents, the documents being represented by document data objects, the method comprising: 
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; 
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, wherein the DFCS of each document family is calculated by summing up weights assigned to each document of the document family, whereby each weight w.sub.c is multiplied with a value being indicative of the significance of the country c, wherein the DFCS of each 
wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes.
Claim 19,
A non-transitory computer readable storage medium containing instructions that when executed by a processor cause the processor to perform operations comprising: 
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; 

calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; 
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
and densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 1-6, 14-17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barney (US Publication 2007/0073748 A1) in view of Albrecht et al. (US Publication 2006/0224974 A1)
	As per claim 1, Barney teaches A computer implemented method for quantifying and aggregating the relevance of documents, the documents being represented by document data objects, the method comprising: (see Abstract)
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; (paragraph 0140, 0215, groups of related patent documents are identified, the patent documents also able to be related based on patent families)
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; (paragraph 0065, 0136, groups of patent documents are assigned a similarity score)
calculating, for each document family, a document family linkage score DFLS, (paragraph 0165, 0166, relevance scores calculated for groups of patent documents)
said document family linkage score being calculated by finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; (paragraph 0139, 0140, first generation patent document)
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; (paragraph 0154, contextual relatedness score calculated for related patent documents)
grouping document families into one or more portfolios, each portfolio comprising one or more document families; (paragraph 0132, 0228, identifying patent portfolio)
and densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, (Figure 9, paragraph 0165, 0175, interface to visually display groups of patents and related scores)

Albrecht teaches wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes. (Figure 27, paragraphs 0081, 0083, 0126, 0127, 0128, 0129, an interface is able to display mapping of patent portfolios and groups of patents based on multiple different attribute information, including bar graphs).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Barney’s method of visualizing and displaying relevance between patent documents with Albrecht’s ability to visually display information about related groups of patents in bar graphs and other visual indicators that includes multidimensional information in bar graphs. This gives the user the ability to better visualize relationships between relevant patent documents. The motivation for doing so would be improve browsing of patent data (paragraph 0002).
As per claim 2, Barney teaches the categories are geographic territories and the first properties are countries. (paragraphs 0140, 0212, geographic location information)
As per claim 3, Barney teaches the DFCS of each document family is calculated by summing up weights assigned to each document of the document family, each weight wc being indicative of a significance of the country c. (paragraph 0211, 0212, calculating similarity partly based on common geography)
As per claim 4, Barney teaches each weight wc is multiplied with a value being indicative of a significance of the country c and the DFCS of each document family b at a sheet date is calculated as DFCS (document family b)=Σ([wc *GNIc]/GNIREF), wherein c is a country specific weight of country c, country c having been assigned to the document; wherein Σ indicates the sum over all documents of a document family and for all countries c considered; wherein GNIc is a parameter being indicative of a significance of country c; and wherein GNIREF is a reference parameter being indicative of a significance of a reference country REF. (paragraph 0211, 0212, regression algorithm partly based on common geography)
As per claim 5, Barney teaches each value being indicative of a significance of a country can be replaced by a user-specific value, and wherein a reference parameter GNIREF can be selected or specified by the user via the graphical user interface. (paragraph 0212, 0244, optimize regression algorithm partly based on common geography)
As per claim 6, Barney teaches the weight wc is indicative of a legal status of the document, wherein said legal status is selected from the group consisting of a valid patent status, an expired status and a pending legal status, wherein a patent document has valid patent status in a country if the granting date of the patent<=sheet date<date of expiration of the patent, wherein the document has pending legal status in a country if: the date of filing the document is <=sheet date, and if sheet date is <date of expiration of the document; and if the granting date>sheet date wherein the document has expired status in a country if sheet date>=expiration date or wherein sheet date<date of filing of the document; and wherein the weight w, for pending status is a score value indicating the probability that a patent will be granted for the document. (paragraph 0241, 0242, legal conflict checking)
As per claim 14, Barney teaches the aggregated score value is selected from a group comprising: a field share value FSH, the field share value being calculated for said portfolio for one field f, whereby a field is a property of a document family and wherein each document family has assigned at least one field, the field share value FSH being calculated for said field f by: calculating a first sum as the sum of all DFCR values of all document families having assigned said field f and belonging to said portfolio; calculating a second sum as the sum of all DFCR values of all document families having assigned said field f and belonging to a superset of document families, said superset of document families comprising said portfolio; calculating the ratio of the first and the second sum and using said ratio as field share value FSH; a portfolio size PSI, wherein the portfolio size of each portfolio is calculated as the number of document families within the portfolio having a DFCS value larger than 0; a portfolio strength PST, wherein the portfolio strength of each portfolio is calculated as the sum of the DFCR score values of all document families within the portfolio; a portfolio linkage score PLS, wherein the portfolio linkage score is calculated for each portfolio as the average of the DFLS values of all document families within the portfolio having a document family coverage score value larger than 0; a portfolio coverage score PCS, wherein the portfolio coverage is calculated for each portfolio as the average of the document family coverage scores of all document families within the portfolio having a document family coverage score value larger than 0. (paragraph 0067, intellectual property quotient score indicating average quality, paragraph 0085, average value, paragraph 0122, 0164, population size)
As per claim 15, Barney teaches document families sharing one or more first or second property values or value ranges are grouped into the same portfolio, said first or second properties being selected from the group comprising: a technology field; a business field; a company owning the document; a document type; a document kind code; a organizational subunit of a company owning or creating the document; a branch of a company owning the document; a geographic region of origin or validity of the document; a status of the document; a patent office; a publisher or journal; the topic of the text of the document; a patent examiner; a time period; an IPC-class or sub-class; a bibliographic feature such as the name of an author or an inventor; and a feature having been determined by a clustering algorithm applied on the document data objects, wherein via each of said first or second properties one or more document portfolios can be specified upon which the aggregating function can be applied. (paragraph 0211, 0212, matching assignee names, inventor names, geographic information, and the like)
As per claim 16, Barney teaches the document families within each of the one or more document portfolios are iteratively grouped into second-, third-, fourth- or nth-order document-family sub-sets, thereby building a hierarchy of document-family sub-sets; wherein the first or second property shared by the document families within each document-family sub-set is different in each level of the hierarchy of document-family sub-sets; and wherein an aggregated score value is calculated for any document family sub-set of the document family sub-set hierarchy. (paragraph 0139, 0142, second or higher generation patents)
As per claim 17, Barney teaches the step of displaying, for each document portfolio, an aggregated score value further comprises the steps: providing the user with 

As per claim 19, Barney teaches A non-transitory computer readable storage medium containing instructions that when executed by a processor cause the processor to perform operations comprising: (see Abstract)
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; (paragraph 0140, 0215, groups of related patent documents are identified, the patent documents also able to be related based on patent families)
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; (paragraph 0065, 0136, groups of patent documents are assigned a similarity score)
calculating, for each document family, a document family linkage score DFLS, (paragraph 0165, 0166, relevance scores calculated for groups of patent documents)

finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; (paragraph 0139, 0140, first generation patent document)
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; (paragraph 0154, contextual relatedness score calculated for related patent documents)
grouping document families into one or more portfolios, each portfolio comprising one or more document families; (paragraph 0132, 0228, identifying patent portfolio)
and densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the 
Barney does not explicitly indicate wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes.
Albrecht teaches wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes. (Figure 27, paragraphs 0081, 0083, 0126, 0127, 0128, 0129, an interface is able to display mapping of patent portfolios and groups of patents based on multiple different attribute information, including bar graphs).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Barney’s method of visualizing and displaying relevance between patent documents with Albrecht’s ability to visually display information about related groups of patents in bar graphs and other visual indicators that includes multidimensional information in bar graphs. This gives the user the ability to better visualize relationships between relevant patent documents. The motivation for doing so would be improve browsing of patent data (paragraph 0002).





Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter:
Claims 7-13 and 18 are allowable over the prior art of record because the prior art of record fails to teach or fairly suggest calculating, for each document family link, a document family linkage weight β, the document family linkage weight β being a derivative of the document linkage weights α of all document links connecting source documents of one source document family with destination documents of one destination document family, as disclosed in dependent claim 7. Similarly, independent claim 18 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the calculation of the relevance score for each document family further comprises the step of: calculating the DFLS value of a first document family whose status depends on a date lying within a time period zx, the time period zx being younger than a threshold time value, as disclosed in claim 18
Claim 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masuyama (US Publication 2009/0234688 A1)
Stading (US Publication 2008/0243786 A1)
Eckardt (US Publication 2006/0106847 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168